               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 KEVIN CONNOLLY,

                      Plaintiff,
                                                      Case No. 19-CV-129-JPS
 v.

 ALLTRAN FINANCIAL LP,
                                                                     ORDER
                      Defendant.


       This Fair Debt Collection Practices Act (“FDCPA”) case is currently

before the Court on Plaintiff’s motion to compel. Plaintiff explains that on

June 6, 2019, he served discovery requests on Defendant, who requested

until July 23, 2019 to comply. Plaintiff agreed to the extension. Defendant

provided its responses three days later than the agreed-upon extension

date, on July 26, 2019. The responses contained “meritless objections and

outright refusals to provide information.” (Docket #20 at 1). On July 29,

2019, after reviewing the responses, Plaintiff emailed Defendant a letter

requesting a meet and confer regarding the response deficiencies.

       The parties conferred telephonically on August 5, 2019, and found

themselves at an impasse. On August 21, 2019, after Defendant failed to

supplement its responses, Plaintiff submitted an expedited motion to

compel pursuant to Civil Local Rule 7(h), to which Defendant never

responded. Plaintiff seeks information regarding the potential class size, the

identities of the persons in the potential class, the dates on which the letters

which allegedly violate the FDCPA were mailed, as well as pertinent

account information that Defendant kept regarding Plaintiff. For the

reasons explained below, the Court will grant Plaintiff’s motion and



  Case 2:19-cv-00129-JPS Filed 09/04/19 Page 1 of 3 Document 23
reasonable costs and fees associated with the motion to compel. Fed. R. Civ.

P. 37(a)(5)(A).

       Parties may obtain discovery “regarding any nonprivileged matter

that is relevant to any party’s claim or defense and proportional to the needs

of the case.” Fed. R. Civ. P. 26(b)(1). In assessing proportionality, the Rule

directs courts to consider “the importance of the issues at stake in the action,

the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed

discovery outweighs its likely benefit.” Id.; Elliott v. Superior Pool Prods.,

LLC, No. 15-cv-1126, 2016 WL 29243, at *2 (C.D. Ill. Jan. 4, 2016).

       It is well settled that a plaintiff seeking class certification is entitled

to discovery on the size of a prospective class. Muha v. Encore Receivable

Mgmt, Inc., 236 F.R.D. 429, 430 (E.D. Wis. 2006) (finding class size

discoverable in light of Federal Rule of Civil Procedure 23(a)(1), which

imposes a numerosity requirement). Some courts withhold discovery on

the identities of prospective class members until after class certification. See

Drake v. Aerotek, Inc., No. 14-cv-216, 2014 WL 7408715, at *1 (W.D. Wis. Dec.

30, 2014). However, the Court has not bifurcated discovery on the issue of

class certification, and the identity of the members is relevant insofar as it

goes to their ascertainability. See Jamie S. v. Milwaukee Pub. Sch., 668 F.3d

481, 493 (7th Cir. 2012) (noting that “[a] class must be sufficiently definite

that its members are ascertainable.”). Additionally, Plaintiff explains that

the other information it seeks, regarding account information and

Defendant’s relationship with Chase, bears on Defendant’s claimed “bona

fide error” defense. (Docket #20 at 3). Defendant, in turn, has not opposed

Plaintiff’s motion. The Court discerns no independent reason to deny


                            Page 2 of 3
  Case 2:19-cv-00129-JPS Filed 09/04/19 Page 2 of 3 Document 23
Plaintiff’s motion, and will therefore grant the motion to compel as stated

below.

         Accordingly,

         IT IS ORDERED that Plaintiff’s motion to compel (Docket #20) be

and the same is hereby GRANTED;

         IT IS FURTHER ORDERED that Defendant supplement its

responses to provide Plaintiff with (1) discoverable information regarding

the prospective class’s size and members; (2) a copy of the collection

agreement between Chase Bank and Defendant; and (3) discoverable

information that Chase Bank provided Defendant in connection with the

collection of Plaintiff’s and other prospective class members’ accounts

within twenty-one days of the date of this Order; and

         IT IS FURTHER ORDERED that Defendant pay the reasonable

costs and fees associated with Plaintiff’s motion to compel.

         Dated at Milwaukee, Wisconsin, this 4th day of September, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                            Page 3 of 3
  Case 2:19-cv-00129-JPS Filed 09/04/19 Page 3 of 3 Document 23
